156 U.S. 211 (1895)
In re CHAPMAN, Petitioner.
No number.
Supreme Court of United States.
Submitted January 22, 1895.
Decided February 4, 1895.
ORIGINAL.
*215 Mr. Samuel Shellabarger, Mr. Jeremiah M. Wilson and Mr. George F. Edmunds for the petitioner.
Mr. Solicitor General opposing.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
The general rule is that the writ of habeas corpus will not issue unless the court, under whose warrant the petitioner is held, is without jurisdiction; and that it cannot be used to correct errors. Ex parte Watkins, 3 Pet. 197; Ex parte Parks, 93 U.S. 18; Ex parte Yarbrough, 110 U.S. 651; Ex parte Bigelow, 113 U.S. 328; In re Coy, 127 U.S. 731, 756; In re Schneider, Petitioner, 148 U.S. 162. Ordinarily the writ will not lie where there is a remedy by writ of error or appeal, In re Frederich, Petitioner, 149 U.S. 70; In re Tyler, 149 U.S. 164, 180, In re Swan, 150 U.S. 637, 648; yet in rare and exceptional cases it may be issued although such remedy exists. Ex parte Royall, 117 U.S. 241; New York v. Eno, 155 U.S. 89.
We have heretofore decided that this court has no appellate jurisdiction over the judgments of the Supreme Court of the District of Columbia in criminal cases or on habeas corpus. In re Heath, Petitioner, 144 U.S. 92; Cross v. United States, *216 145 U.S. 571; Cross v. Burke, 146 U.S. 82. But it is contended that under section 8 of the act of February 9, 1893, 27 Stat. 434, c. 74, establishing a Court of Appeals for the District of Columbia, the judgments of the Supreme Court of the District reviewable in the Court of Appeals may be reviewed ultimately in this court even in criminal cases, where the validity of a statute of, or an authority exercised under, the United States is drawn in question. We do not feel constrained, however, to determine how this may be, as we are of opinion that the application must be denied on another ground.
In New York v. Eno, 155 U.S. 89, the circumstances under which a court of the United States should, upon habeas corpus, discharge one held in custody under the process of a state court were considered, as they had previously been in Ex parte Royall, 117 U.S. 241, and the views expressed in the latter case reiterated with approval. It was held that Congress intended to invest the courts of the Union and the justices and judges thereof with power upon writ of habeas corpus to restore to liberty any person within their respective jurisdictions held in custody, by whatever authority, in violation of the Constitution or any law or treaty of the United States; that the statute contemplated that cases might arise when the power thus conferred should be exercised during the progress of proceedings instituted in a state court against a prisoner on account of the very matter presented for determination by the writ of habeas corpus; but that the statute did not imperatively require the Circuit Court by that writ to wrest the prisoner from the custody of the state officers in advance of his trial in the state court; and that while the Circuit Court had the power to do so and could discharge the accused in advance of his trial, it was not bound in every case to exercise such power immediately upon application being made for the writ. The conclusion was that, in a proper exercise of discretion, the Circuit Court should not discharge the petitioner until the state court had finally acted upon the case, when it could be determined whether the accused, if convicted, should be put to his writ of error, or the question determined on habeas corpus whether he was restrained of his liberty in *217 violation of the Constitution of the United States. These principles were fully discussed in the cases of the appeals of Royall from judgments on habeas corpus of the Circuit Court of the United States for the Eastern District of Virginia, 117 U.S. 241, and in addition thereto Royall made an original application to this court for a writ of habeas corpus, which was denied upon the grounds stated in the previous cases. Ex parte Royall, 117 U.S. 254.
It must be admitted that special reasons of great weight exist why this should be the rule in respect of proceedings in a state court which are not applicable to cases in the courts of the United States. Nevertheless we regard it as a judicious and salutary general rule not to interfere with proceedings pending in the courts of the District of Columbia or in the Circuit Courts in advance of their final determination. In Ex parte Mirzan, 119 U.S. 584, it was decided that this court would not issue a writ of habeas corpus, even if it had the power, in cases where it might as well be done in the proper Circuit Court, if there were no special circumstances in the case making direct action or intervention by this court necessary or expedient. And in In re Huntington, 137 U.S. 63, we applied that rule in the case of a person claiming to be detained by a United States marshal for the Southern District of New York, by virtue of an order purporting to be an order of the Circuit Court of the United States for the District of Colorado. In In re Lancaster, 137 U.S. 393, it was held that this court would not interfere where petitioners had been indicted in a Circuit Court of the United States and taken into custody, but had not invoked the action of the Circuit Court upon the sufficiency of the indictment by a motion to quash or otherwise, although the contention was that the matters and things set forth and charged in the indictment did not constitute any offence or offences under the laws of the United States or cognizable in the Circuit Court.
In the case before us, the question as to the jurisdiction of the Supreme Court of the District of Columbia has indeed already been passed upon by that court and also by the Court of Appeals, upon a demurrer to the indictment, but the case *218 has not gone to final judgment in either court, and what the result of a trial may be cannot be assumed. We are impressed with the conviction that the orderly administration of justice will be better subserved by our declining to exercise appellate jurisdiction in the mode desired until the conclusion of the proceedings. If judgment goes against petitioner and is affirmed by the Court of Appeals and a writ of error lies, that is the proper and better remedy for any cause of complaint he may have. If, on the other hand, a writ of error does not lie to this court, and the Supreme Court of the District was absolutely without jurisdiction, the petitioner may then seek his remedy through application for a writ of habeas corpus. We discover no exceptional circumstances which demand our interposition in advance of adjudication by the courts of the District upon the merits of the case before them.
Leave denied.
MR. JUSTICE FIELD dissented.